DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed, July 15, 2021, have been pending.  Claims 1, 3-11, and 13-19 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 3-5, 7-11, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (US 2009/0005747 A1), in view of Kim (US 2019/0365988 A1).
Regarding claim 1, Michaels discloses a collection system for collecting outflow from a hysteroscopic surgical procedure (a portable fluid collection system 10; Fig. 1; para. [0066]), the collection system comprising:  
a collection vessel (fluid collection container 30; Fig. 1; para. [0066]) defining an internal volume (illustrated in Fig. 1 including fluid) and including a top portion (lid 31; Fig. 1; para. [0074]) and a bottom portion (sealing member 39; Fig. 1; para. [0090]), the collection vessel (collection bag 30; Figs. 1 and 5; para. [0066]) including a top plate (lid 31; Figs. 1 and 5; para. [0074]) at the top portion of the collection vessel (collection bag 30; Figs. 1 and 5; para. [0066]) and a body (flexible liner 35; para [0074]; Fig. 1) extending from the top plate (lid 31; Figs. 1 and 5; para. [0074]), the collection vessel transitionable between a collapsed configuration and an expanded configuration (para. [0087] describes a collection bag 30 in a collapsed state and then an expanded state when suction pressure is applied); and 
a mounting stand (stand 1505; Fig. 71; para. [0200] or main body 12; Fig. 1; para. [0066], as examples) including an upper retainer (groove 1513; Fig 71; para. [0202] or an interface connector to facilitate engagement of the top portion of the cavity 11 (Figs. 3 and 77) with the lid of a liquid collection bag in a manner to enhance sealing; Figs 4-6; para. [0083]) and a lower retainer (support section 1502; Fig. 71; [0200] or piston 280 that retains liner 235; Figs. 29-32; para. [0131], as examples), the upper retainer of the mounting stand configured to retain the top portion of the collection vessel and the 
Michaels is silent regarding the claim limitation at least one top eyelet extending from a face of the top plate (lid 31; Figs. 1 and 5; para. [0074]) opposite the body (flexible liner 35; para [0074]; Fig. 1), the at least one top eyelet configured to receive at least one support arm therein to support the top portion of the collection vessel.  
In a similar art, Kim teaches a medical injection device for the administration of medical liquids including eyelets or fixing rings.  As illustrated in Fig. 2, and described in para [0068]-[0072], the medical injection device comprises a container cover 15 comprises lower fixed rings 15a and 15b formed on the upper and lower surfaces of the container cover 15.  Para [0073] teaches the upper fixing ring 15a is used for hanging a latch 17 extending upward and configured to movably suspend and attach the container 10 to a hanger 400 (illustrated in Figs. 14 and 17).  The eyelet, or fixing ring 15a, is configured to receive at least one support arm, latch 17, therein to support the top portion of the collection vessel.
Like Kim, Michaels supports the top plate and the collection vessel by using a holder that receives (and supports) the top plate and the collection vessel as the supporting means. The eyelet/arm taught by Kim and the vessel holder of Michaels serve the same purpose of supporting an object. These support mechanisms may easily be substituted for each other.
Consequently, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the collection system of Michaels to include at least one top eyelet extending from a face of the top plate opposite the body, the at least one top eyelet configured to receive at least one support arm as taught by Kim for supporting the top portion of a vessel.
Regarding claim 3, dependent from claim 2, Michaels discloses the claim limitation wherein the collection vessel (collection bag 30; Figs. 1 and 5; para. [0066]) includes a bottom plate (sealing member 
Regarding claim 4, dependent from claim 2, Michaels discloses the claim limitation wherein the top plate (lid 31; Figs. 1 and 5; para. [0074]) includes at least one port (ports 32; Fig. 1; para. [0079] configured to connect to tubing such that the tubing is disposed in communication with the internal volume (illustrated in Fig. 1 and 14; collection tubes 29 illustrated in Fig. 14).  
Regarding claim 5, dependent from claim 1, Michaels discloses the claim limitation wherein the upper retainer (groove 1513; Fig 71; para. [0202] or an interface connector to facilitate engagement of the top portion of the cavity 11 with the lid of a liquid collection bag in a manner to enhance sealing; Figs 4-6; para. [0083]) includes at least one upper support arm (rim of cavity 11; Fig. 1 or Fig. 77, as examples; para. [0083] or separators 1504; Figs. 70 and 71; para. [0201]) configured to retain the top portion of the collection vessel thereon and wherein the lower retainer (support section 1502; Fig. 71; [0200] or piston 280 that retains liner 235; Figs. 29-32; para. [0131], as examples) includes at least one lower support arm (piston 280; Fig. 30 illustrating the piston retaining the collapsible liner 35; paragraphs [0074] and [0131]; or main body 1502; Fig. 71; para. [0200]) configured to retain the bottom portion of the collection vessel thereon.  
Regarding claim 7, dependent from claim 1, Michaels discloses the claim limitation wherein the collection vessel (liquid collection bag 30: Fig. 1; para. [0074]) includes a flexible body (flexible liner 35; Fig. 1: para. [0074]) and a support frame (support rings 37; Fig. 1; para. [0075]) supporting the flexible body (flexible liner 35; Fig. 1: para. [0074]) in at least one of a radial direction or an axial direction (illustrated in Fig. 1).  
Regarding claim 8, dependent from claim 7, Michaels discloses the claim limitation wherein the support frame (support rings 37; Fig. 1; para. [0075]) includes a helical wire that is selectively compressible in the axial direction (para. [0075]).  

Regarding claim 10, the collection system according to claim 7, wherein the support frame includes at least two frame components (support rings 37; Fig. 1, para. [0075]) pivotably coupled to one another at the top and bottom portions of the collection vessel.  
Regarding claim 11, Michaels discloses a surgical system, comprising:
a surgical instrument (para. [0098] states “As shown in FIG. 10, the vacuum port 23 may communicate with the back-up vacuum port 34 of the collection bag 30 via a suitable suction conduit 28, and the collection port 27 may communicate with a proximal end of a suitable medical instrument attached to a collection tube for the sake of illustration, both the suction instrument itself and the tubing used to connect to the suction instrument will be referred to using reference numeral 29; Fig. 10) that is configured to draw liquid into the storage container 20.”) ;
a vacuum pump (vacuum pump 44; para. [0114]; and 
a collection system (liquid collection system 10; Fig.1; para. [0101]) for collecting outflow from the surgical instrument (para. [0098]), the collection system (liquid collection system 10) comprising: a collection vessel (fluid collection container 30; Fig. 1; para. [0066]) defining an internal volume (illustrated in Fig. 1 including fluid) and including a top portion (lid 31; Fig. 1; para. [0074]) and a bottom portion (sealing member 39; Fig. 1; para. [0090]), the collection vessel (collection bag 30; Figs. 1 and 5; para. [0066])) including a top plate (lid 31; Figs. 1 and 5; para. [0074]) at the top portion of the collection vessel (collection bag 30; Figs. 1 and 5; para. [0066])) and a body (flexible liner 35; para [0074]; Fig. 1)) extending from the top plate (lid 31: Figs. 1 and 5; para. [0074]) the collection vessel transitionable between a collapsed configuration and an expanded configuration (para. [0087] describes a collection bag 30 in a collapsed state and then an expanded state when suction pressure is applied); 

outflow tubing connecting the surgical instrument with the internal volume of the collection vessel (para. [0098] states “As shown in FIG. 10, the vacuum port 23 may communicate with the back-up vacuum port 34 of the collection bag 30 via a suitable suction conduit 28, and the collection port 27 may communicate with a proximal end of a suitable medical instrument attached to a collection tube (for the sake of illustration, both the suction instrument itself and the tubing used to connect to the suction instrument will be referred to using reference numeral 29; Fig. 10); and 
vacuum tubing connecting the vacuum pump with the internal volume of the collection vessel (para [0070]).   
Michaels is silent regarding the claim limitation at least one top eyelet extending from a face of the top plate (lid 31; Figs. 1 and 5; para. [0074]) opposite the body (flexible liner 35; para.[0074]; Fig. 1)), the at least one top eyelet configured to receive at least one support arm therein to support the top portion of the collection vessel,  
As illustrated in Fig. 2, and described in para [0068]-[0072], the medical injection device comprises a container cover 15 comprises lower fixed rings 15a and 15b formed on the upper and lower surfaces of the container cover 15.  Para [0073] teaches the upper fixing ring 15a is used for hanging a 
Like Kim, Michaels supports the top plate and the collection vessel by using a holder that receives (and supports) the top plate and the collection vessel as the supporting means. The eyelet/arm taught by Kim and the vessel holder of Michaels serve the same purpose of supporting an object. These support mechanisms may easily be substituted for each other.
Consequently, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the collection system of Michaels to include at least one top eyelet extending from a face of the top plate opposite the body, the at least one top eyelet configured to receive at least one support arm therein to support the top portion of the collection vessel as taught by Kim for supporting objects.
Regarding claim 13, dependent from claim 12, Michaels discloses the claim limitation wherein the top plate includes first and second ports (ports 32; Fig. 1; para. [0079]) to connect the outflow tubing (tubing to connect to the suction (medical) instrument 29; Fig. 10, para. [0098]) and the vacuum tubing (para. [0070] to the internal volume of the collection vessel (fluid collection container 30; Fig. 1; para. [0066]).  
Regarding claim 14, dependent from claim 11, Michaels discloses the claim limitation wherein the upper retainer (groove 1513; Fig 71; para. [0202] or an interface connector to facilitate engagement of the top portion of the cavity 11 with the lid of a liquid collection bag in a manner to enhance sealing; Figs 4-6; para. [0083]) includes at least one upper support arm (rim of cavity 11; Figs. 1 or 77; para. [0083] or separators 1504; Figs. 70 and 71; para. [0201]) configured to retain the top portion of the collection vessel thereon and wherein the lower retainer (support section 1502; Fig. 71; [0200] or piston 280 that retains liner 235; Figs. 29-32; para. [0131], as examples) includes at least one lower support 
Regarding claim 16, dependent from claim 11, wherein the collection vessel (fluid collection container 30; Fig. 1; para. [0066]) includes a flexible body (flexible liner 35; Fig. 1: para. [0074]) and a support frame (support rings 37; Fig. 1; para. [0075]) and a support frame (support rings 37; Fig. 1; para. [0075]) supporting the flexible body in at least one of a radial direction or an axial direction (illustrated in Fig. 1).  
Regarding claim 17, dependent from claim 16, Michaels discloses the claim limitation wherein the support frame (fluid collection system 10 or main body 12; Fig. 1; para. [0066] or stand 1505; Figs. 70-71; para. [0200])is configured to at least one of telescope, pivot, flex, or tilt to transition the collection vessel between the collapsed configuration and the expanded configuration (the piston 280 of the fluid collection frame 10; Figs. 29-30; [0131] pivots to transition the collection vessel between the collapsed configuration and the expanded configuration or the stand 1505 is able to spin during the transition of the collapsed configuration and the expanded configuration.  
Regarding claim 18, dependent from claim 11, Michaels discloses the claim limitation wherein the surgical instrument is a tissue resection instrument configured to receive outflow from a surgical site (tubing used to connect suction (medical) instrument 29; Fig. 10; para. [0098]; para. [0067] discloses the fluid collection system 10 is used in surgical procedures involving resected tissue from the patient’s body).  
Regarding claim 19, dependent from claim 18, Michaels discloses the claim limitation further comprising a control console configured to control the tissue resection instrument and including the vacuum pump disposed therein (fluid collection frame 10 and interface board 13; Fig. 1; para. [0072]; . 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michaels (US 2009/0005747 A1), in view of Kim (US 2019/0365988 A1), further in view of Huck (4,578,060).
Regarding claim 6, dependent from claim 5, Michaels discloses wherein the bottom portion of the collection vessel (sealing member 39; Figs 1 and 5; paragraphs [0090]-[0091]) defines at least one bottom eyelet (Michaels is silent regarding at least one bottom eyelet) configured to receive the at least one lower support arm (piston 280; Fig. 30 illustrating the piston retaining the collapsible liner 35; paragraphs [0074] and [0131]; or main body 1502; Fig. 71; para. [0200]). An eyelet on the fluid collection vessel is a means of attaching a fluid collection vessel to a surface.  Michaels teaches multiple means of attaching the top and bottom of a collection vessel to a stand but does not specifically teach using a bottom eyelet to attach a fluid collection vessel to the stand (system 10; Fig. 1).
However, Huck teaches wound drainage devices including eyelets on collection vessels as means of attachment.  Specifically, col. 8, lines 4-23, states, “As shown more clearly in FIG. 5 the bellows 14 and spring free end 70 are attached together underneath the upper end 74. An eyelet 76 can be used instead of the nut 56 and bolt 54 arrangement shown in FIG. 2. The eyelet 76 is suitably dimensioned so that it can be press fitted through opening 40 in appendage 38 of the bellows 14 and the opening in the spring free end 70.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claim invention pertains to substitute an eyelet for another means of attachment as taught by Huck (col. 8, lines 4-23).
Regarding claim 15, dependent from claim 14, wherein the bottom portion (sealing member 39; Figs 1 and 5; paragraphs [0090]-[0091]) of the collection vessel defines at least one bottom eyelet configured to receive the at least one lower support arm (piston 280; Fig. 30 illustrating the piston 
However, Huck teaches wound drainage devices including eyelets on collection vessels as means of attachment.  Specifically, col. 8, lines 4-23, states, “As shown more clearly in FIG. 5 the bellows 14 and spring free end 70 are attached together underneath the upper end 74. An eyelet 76 can be used instead of the nut 56 and bolt 54 arrangement shown in FIG. 2. The eyelet 76 is suitably dimensioned so that it can be press fitted through opening 40 in appendage 38 of the bellows 14 and the opening in the spring free end 70.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claim invention pertains to substitute an eyelet for another means of attachment as taught by Huck (col. 8, lines 4-23).
Response to Arguments
Applicant’s amendments to claims 1 and 11 have overcome the 102 (a) (1) rejection for claims 1, 3-5, 7-11, 13-14 and 16-19.  Specifically, the claim limitation “at least one top eyelet from a face of the top plate opposite the body, the at least one top eyelet configured to receive at least one support arm therein to support the top portion of the collection vessel” of claims 1 and 11 is not taught by Michaels.  The 102 (a)(1) rejections of claims 1, 3-5, 7-11, 13-14 and 16-19 have been withdrawn.
However, a search of the new claim limitation resulted in the identification of new prior art, Kim.  As described above, Kim teaches at least one top eyelet from the face of a top plate configured to receive at least one support arm to support the top portion of an object such as a collection vessel.  Consequently, Michael in view of Kim (and Huck for claims 6 and 15) render all claims obvious.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY J FEULNER/Examiner, Art Unit 3781             

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781